DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-3 in the reply filed on 2/3/2022 is acknowledged.  The traversal is on the ground(s) that a search for the elected invention will necessarily require a search for the non-elected inventions.  This is not found persuasive because the different groups and species require different features.  Thus, requiring different search queries.  This places a serious search burden if a restriction were not required. The requirement is still deemed proper and is therefore made FINAL.
Claims 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori et al WO 2014/017530 (Cited by applicant).
Claim 1:  Masanori et al disclose a medical apparatus as best seen in figures 2-3 made of a metal and having an IC tag encapsulated 2, the medical apparatus (forceps 1) comprising: a synthetic resin part affixed to a roughened section of the medical apparatus made of a metal; and the IC tag encapsulated inside the synthetic resin part.  The examiner notes that Masanori et al teach in paragraphs 37-40, a forceps 1 that has an IC tag sealed inside a resin cover, wherein the joining of the cover to a surface of metallic forceps that includes a join strength that is improved by performing a micron-order ultrafine surface texturing process on the metal surface.  But is silent regarding 
the roughened section having a porous structure including holes with a depth from 10 to 900 um.  It would have been obvious to one having ordinary skill in the art before the claimed invention to modify the device of Masanori et al by making the roughened section having a porous structure including holes with a depth from 10 to 900 um, since it has been held that where the only difference between the prior arts and the claims was a recitation of relative dimension of the claimed device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. Tec Syst., Inc, 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  In the instant case it appears there has been no critically placed on the specific roughened section with a depth from 10-900 micrometers, as evidence in applicant’s disclosure at paragraphs 5, 20, wherein the ranges and values are given with no preference to one over another nor any evidence of unexpected results.  Further, it is well known to have the device includes the roughened section having a porous structure including holes with a depth from 10 to 900 um in order to improve the joint strength between the metal and the resin that has an IC tag sealed inside a resin cover so that the Masanori would too have this advantage.  It is an evidence in the same field of invention JP 2017-019189 (cited by the applicant), see paragraphs 11-15, see in particular, paragraph 15 shows a depth of 50-500 um), see JP 2014/117724 (cited by the applicant), see paragraphs 29-33, see in particular paragraph 33 shows a depth of 50 um or more) and WO 2016/129392 (Cited by the applicant), see paragraphs 34-54.
Claims 2-3:  Masanori et al disclose forceps 1  as an example of a medical apparatus (see paragraph 38), and a portion of an IC tag 2 is in contact with a roughed section of the medical apparatus (see paragraphs 37-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771